 1 MCGUIREWOODS LLP
   BETHANY G. LUKITSCH (SBN 314376)
 2 MOLLY M. WHITE (SBN 171448)
   ARSEN KOURINIAN (SBN 271966)
 3 1800 Century Park East
   8th Floor
 4 Los Angeles, CA 90067
   Telephone: 310.315.8200
 5 Facsimile: 310.315.8210
   Email: blukitsch@mcguirewoods.com
 6        mwhite@mcguirewoods.com
          akourinian@mcguirewoods.com
 7

 8 MCGUIREWOODS LLP
   JAMES F. NEALE (Pro Hac Vice)
 9 Court Square Building
   310 Fourth Street, N.E., Suite 300
10 Post Office Box 1288
   Charlottesville, VA 22902
11 Telephone: (434) 977-2582
   Facsimile: (434) 980-2263
12 Email: jneale@mcguirewoods.com

13 Attorneys for Defendant Merz
   North America, Inc.
14

15                              UNITED STATES DISTRICT COURT

16                        FOR THE EASTERN DISTRICT OF CALIFORNIA

17

18 GEORGIA TRYAN and MARILYN                       CASE NO. 2:17-cv-02036-MCE-CMK
   ECHOLS, as individuals, and on behalf of
19 other members of the general public similarly   Hon. Morrison C. England, Jr.
   situated,
20                                                 ORDER GRANTING DEFENDANT
                Plaintiffs,                        MERZ NORTH AMERICA, INC.’S EX
21                                                 PARTE APPLICATION TO EXTEND
           v.                                      PAGE LIMIT FOR DEFENDANT’S
22                                                 MOTION FOR SUMMARY JUDGMENT
   ULTHERA, INC., a Delaware corporation;
23 and MERZ NORTH AMERICA, INC., a
   Delaware corporation,
24
                Defendants.
25

26

27

28

     ORDER GRANTING DEFENDANT MERZ NORTH AMERICA, INC.’S EX PARTE APPLICATION TO EXTEND
                 PAGE LIMIT FOR DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
 1                                              ORDER

 2         The Court, having received and considered Defendant Merz North America, Inc.’s

 3 (“Merz”) Ex Parte Application to Extend Page Limit for Merz’s Motion for Summary Judgment,

 4 and good cause appearing therefor, hereby ORDERS:

 5            1. Merz’s page limit for its Memorandum of Points and Authorities in support of its

 6                Motion for Summary Judgment is twenty-five (25) pages.

 7            2. Plaintiffs’ page limit for its Opposition to Merz’s Motion for Summary Judgment is

 8                twenty-five (25) pages.

 9         IT IS SO ORDERED.

10 DATED: October 18, 2019

11

12
                                            _______________________________________
13
                                            MORRISON C. ENGLAND, JR.
14                                          UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   1
     [PROPOSED] ORDER GRANTING DEFENDANT MERZ NORTH AMERICA, INC.’S EX PARTE APPLICATION
             TO EXTEND PAGE LIMIT FOR DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
